 



EXHIBIT 10.73
SUBORDINATION AND INTERCREDITOR AGREEMENT
     THIS SUBORDINATION AND INTECREDITOR AGREEMENT is executed this 31st day of
March, 2006, by ROCKFORD CORPORATION, an Arizona corporation (“Rockford”),
ADVANCED INTEGRATION, LLC, an Oklahoma limited liability company (the
“Borrower”) and STILLWATER NATIONAL BANK AND TRUST COMPANY (“SNB”).
W I T N E S S E T H
     WHEREAS, the Borrower, Rockford and Audio Innovations, Inc. (“Audio”) have
entered into that certain Asset Purchase Agreement (the “Asset Purchase
Agreement”) pursuant to which the Borrower is acquiring all of the business
assets of Audio, except as specifically set forth therein (the “Audio Assets”);
and
     WHEREAS, SNB and the Borrower have entered into a Loan Agreement of even
date herewith (the “SNB Loan Agreement”) pursuant to which SNB has loaned to the
Borrower the sum of $750,000.00 (the “SNB Loan”) as evidenced by a Promissory
Note in the principal face amount of $750,000.00 dated effective March 31, 2006,
signed by the Borrower in favor of SNB (the “SNB Note”), which is secured by a
certain Security Agreement (the “SNB Security Agreement”) covering all of the
business assets of the Borrower, including but not limited to, the Audio Assets
and any and all other accounts, inventory, equipment and general intangibles now
owned or hereafter acquired by the Borrower (the “Collateral”); and
     WHEREAS, Rockford has extended credit to the Borrower in the amount of
$1,000,000.00 (the “Rockford Loan”) as evidenced by a certain Loan and Security
Agreement between the Borrower and Rockford (the “Rockford Agreement”), which
sum is secured by the Collateral; and
     WHEREAS, this Agreement is executed and delivered to SNB by Rockford and
the Borrower to induce SNB to make the SNB Loan to the Borrower, and in
satisfaction of a material condition precedent thereto;
     WHEREAS, Rockford has heretofore collected the payments of the accounts and
account receivables of Audio, which accounts and account receivables (the
“Accounts”) constitute a portion of the Collateral; and
     WHEREAS, this Agreement is executed by SNB and Rockford in order to
establish the relative priorities of the security interests of SNB and Rockford
with respect to the Collateral; and
     WHEREAS, this Agreement is also executed by SNB, Rockford and the Borrower
to establish the terms and conditions surrounding the receipt, transmittal and
disposition of the proceeds of the Accounts.

1



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the recitals, the making of the SNB Loan
to the Borrower by SNB, and the benefits to be derived by Rockford and the
Borrower therefrom and other good and valuable consideration, it is agreed as
follows:

  1.   Subordination. Except as specifically set forth herein Rockford hereby
subordinates any and all liens and security interests held by Rockford in the
Collateral to the terms of the SNB Security Agreement, and all liens and
security interests granted thereunder by the Borrower in favor of SNB covering
the Collateral. Rockford agrees that except as specifically set forth herein,
any and all liens and security interests of Rockford in the Collateral will be
junior and inferior in priority to the liens and security interests created of
SNB in the Collateral regardless of the order of filing of financing statements
by SNB and Rockford with respect to the Collateral.     2.   Receipt and
Transmittal of Account Proceeds. The Borrower shall notify each existing account
debtor and instruct each account debtor to send all payments on the Accounts to
SNB. Rockford agrees that upon any receipt by Rockford of any payments on the
Accounts, Rockford will:

  a.   if the payment is by instrument, mail such instrument and any
accompanying remittance materials to SNB at P.O. Box 819, Stillwater, Oklahoma
74076, within a reasonable time after receipt by Rockford, but no later than
five (5) business days after such receipt; or     b.   if the payment is by wire
transfer, promptly transmit such funds to SNB by wire transfer in accordance
with wiring instructions to be provided by SNB, and mail any associated
remittance materials to SNB at P.O. Box 819, Stillwater, Oklahoma 74076, within
a reasonable time thereafter, but no later than five (5) business days.

  3.   Best Buy Accounts. Notwithstanding paragraph 1 above, SNB hereby
subordinates any and all liens and security interests held by SNB in the
accounts of the Borrower arising out of transactions with Best Buy Co., Inc.
(“Best Buy”) or any successor or affiliate of Best Buy (including but not
limited to accounts acquired as part of the Audio Assets), whether now existing
or arising as the result of transactions occurring subsequent to the date of
this Agreement (the “Best Buy Accounts”) to the terms of the Rockford Agreement,
and all liens and security interests granted thereunder by the Borrower in favor
of Rockford covering the Best Buy Accounts. SNB agrees that any and all of the
liens and security interests of SNB in the Best Buy Accounts will be junior and
inferior in priority to the liens and security interests of Rockford in the Best
Buy Accounts regardless of the order of filing of financing statements by SNB
and Rockford with respect to the Best Buy Accounts.     4.   Best Buy Proceeds.
SNB, Rockford and the Borrower agree that subject to paragraph 5 below and
notwithstanding the subordination of the liens and security interests of

2



--------------------------------------------------------------------------------



 



      SNB in the Best Buy Accounts as set forth in paragraph 3 above, SNB may
receive payments associated with the Best Buy Accounts (the “Best Buy Proceeds”)
in the lockbox maintained by SNB pursuant to that certain Digital Lockbox
Agreement by and among SNB and the Borrower, and thereafter apply the Best Buy
Proceeds in payment of the SNB Note, or any other amount owing by the Borrower
to SNB under the Loan Documents (as that term is defined in the SNB Loan
Agreement).     5.   Default Under Rockford Agreement; Delivery of Best Buy
Proceeds. SNB, Rockford and the Borrower agree that, upon receipt by SNB of
written notice from Rockford of the occurrence of an event of default under the
Rockford Agreement, SNB shall forward to Rockford any Best Buy Proceeds then in
the possession of SNB and which have not been previously applied in payment of
the SNB Note, and thereafter forward to Rockford any Best Buy Proceeds received
by SNB. The manner of delivery of any such Best Buy Proceeds shall be:

  a.   if the payment of the Best Buy Proceeds is by instrument, mail such
instrument and any accompanying remittance materials to Rockford at the address
set forth in paragraph 9 below, within a reasonable time after receipt by SNB,
but no later than five (5) business days after such receipt; or     b.   if the
payment of the Best Buy Proceeds is by wire transfer, promptly transmit such
funds to Rockford by wire transfer in accordance with wiring instructions to be
provided by Rockford, and mail any associated remittance materials to Rockford
at the address set forth in paragraph 9 below, within a reasonable time
thereafter, but no later than five (5) business days.

  6.   Standard of Care; Interpleader. In the event of any dispute regarding the
Best Buy Proceeds, SNB shall be and is hereby authorized, but not obligated, to
deposit the Best Buy Proceeds into court and, upon such deposit, shall be
discharged and relieved of any further obligation under paragraph 5 above. SNB
shall have no obligation to take any action to enforce the Best Buy Accounts.
The only responsibility of SNB hereunder shall be the receipt and delivery of
the Best Buy Proceeds to Rockford in accordance with paragraph 5 above.
Following an event of default under the Rockford Agreement and written notice
thereof to SNB as set forth in paragraph 5 above. SNB’s only responsibility
hereunder shall be the performance by SNB of the duties imposed by paragraph 5.
SNB shall have no responsibility or obligation to determine any questions of
fact or law     7.   Borrower’s Consent. The Borrower hereby consents to all of
the terms and conditions of this Agreement. The Borrower agrees that Borrower
will do nothing to revoke, alter or obstruct the performance of the terms and
conditions of this Agreement.     8.   Venue. SNB, Rockford and the Borrower
each agree that the exclusive venue for any action or proceeding of any kind by
or against SNB, Rockford or Borrower arising

3



--------------------------------------------------------------------------------



 



      out of or related to this Agreement, including but not limited to any
interpleader filed by SNB pursuant hereto, shall be any state or federal court
sitting in Oklahoma County, Oklahoma, as elected by SNB, and SNB, Rockford and
Borrower each hereby submit to the jurisdiction of such courts.     9.  
Notices. Any notice, demand or communication required or permitted to be given
by any provision of this Agreement will be in writing and will be deemed to have
been given when delivered personally or by telefacsimile, receipt confirmed, to
the party designated to receive such notice or on the date following the day
sent by overnight courier or on the third (3rd) business day after the same is
sent by certified mail, postage and charges prepaid, directed to the following
addresses or to such other or additional addresses as any party might designate
by written notice to the other party:

         
 
  Borrower:   Advanced Integration, LLC
 
      2805 East 6th Avenue
 
      Stillwater, Oklahoma 74074
 
       
 
  SNB:   Stillwater National Bank and Trust Company
 
      608 South Main
 
      Stillwater, Oklahoma 74074
 
      Attn.: David Pitts, Senior Vice President
 
       
 
  Rockford:   Rockford Corporation
 
      600 S. Rockford Drive
 
      Tempe, Arizona 85281
 
      Attn.: W. Gary Suttle, President
 
                Rich Vasek, CFO

  10.   Amendments. It is understood and agreed that the subordination
agreements provided for in paragraphs 1 and 3 hereof will apply to all documents
evidencing and securing the Rockford Loan and the SNB Indebtedness, together
with all extensions, renewals, amendments, modifications, and increases thereof,
together with all interest thereon.     11.   Governing Law. The laws of the
State of Oklahoma will govern the enforceability and interpretation of this
Agreement.     12.   Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto concerning the subject matter hereof, and
supersedes and replaces all prior written and oral negotiations, understandings
and agreements between the parties hereto with respect to the subject matter
hereof.     13.   Binding Effect. This Agreement will be binding on and inure to
the benefit of Rockford, SNB, and the Borrower, and on their respective heirs,
personal

4



--------------------------------------------------------------------------------



 



      representatives, successors and assigns. This Agreement has been executed
effective the day first above written.

                      ROCKFORD CORPORATION, an Arizona corporation
 
               
 
      By:             /s/ W. Gary Suttle    
 
               
 
      Name:             W. Gary Suttle    
 
      Title:             President    
 
                        (“Rockford”)    
 
                        STILLWATER NATIONAL BANK AND TRUST COMPANY    
 
               
 
      By:             /s/ David Pitts    
 
               
 
      Name:             David Pitts    
 
      Title:             Senior Vice President    
 
                        (“SNB”)    
 
                        ADVANCED INTEGRATION, LLC, an Oklahoma            
limited liability company    
 
               
 
      By:             /s/ Steven E. Frazier    
 
               
 
          STEVEN E. FRAZIER, Member-Manager    
 
               
 
      By:             /s/ Tommy D. Smith    
 
               
 
          TOMMY D. SMITH, Member-Manager    
 
                        (the “Borrower”)    

5